DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stovall et al. (US 2018/0310460) in view of Jung et al. (US 9,868,438) and further in view of Kowalchuk (US 9,664,249).

With respect to claims 1 and 9, Stovall discloses an agricultural tillage implement having an implement frame (including 16) supported above a ground surface by implement support wheels (including 22L, 22R, 23L, 23R) operatively connected to the frame by a depth control arrangement (82), the implement further having at least one remotely positionable stabilizer wheel arrangement attached to the frame, the at least one remotely positionable stabilizer wheel arrangement comprising:
a stabilizer wheel (46L) adapted for engaging the ground surface;
a stabilizer wheel positioning arrangement adapted for operatively connecting the stabilizer wheel to the frame, the stabilizer wheel positioning arrangement including a double-acting hydraulic cylinder (42L) and being configured for adjusting engagement of the stabilizer wheel with the ground surface through action of the hydraulic cylinder;
a flow control arrangement (including 130) operatively connected in fluid communication with the hydraulic cylinder, adapted for receiving a cylinder control electrical signal, and further adapted for operative connection in fluid communication with a source of pressurized hydraulic fluid (including 164) for receiving a flow of pressurized hydraulic fluid from the source;
a position sensor (102L) configured and operatively connected for indicating a present position of the stabilizer wheel with respect to the frame, and generating an electrical present position signal indicative of the present stabilizer wheel position with respect to the frame;
an electrical controller (including 100) adapted for receiving an input signal indicating a desired position of the stabilizer wheel with respect to the frame, the controller also being operatively connected to the position sensor and the flow control arrangement;
the hydraulic cylinder of the stabilizer wheel positioning arrangement having an internal bore divided by a piston into a base end (upper end) and a rod end (lower end) of the bore, the hydraulic cylinder also having first and second ends thereof operatively attached within the stabilizer wheel positioning arrangement for extension and retraction of the stabilizer wheel positioning arrangement with respect to the frame by corresponding movement of the piston within the bore of the hydraulic cylinder to thereby position the stabilizer wheel with respect to the frame;
the flow control arrangement configured to control extension and retraction of the stabilizer wheel positioning arrangement with respect to the frame in accordance with the cylinder control signal;
the controller being operatively connected to the flow control arrangement, and configured for generating and providing the cylinder control signal to the flow control arrangement in response to the present position signal and the desired wheel position signal, to thereby cause the hydraulic cylinder to move the stabilizer wheel to and hold the stabilizer wheel at the desired stabilizer wheel position by controlling the flow of pressurized hydraulic fluid to and from both the rod and base ends of the bore of the hydraulic cylinder.

Stovall does not explicitly disclose a vibration sensor and the controller detecting an onset of the ground-induced vibration in the stabilizer wheel and introducing phase-shifted vibration-countering or cancelling/damping modulation. Jung teaches an actively damped remotely positionable stabilizer arrangement comprising:
a stabilizer attachment (including 16) capable of engaging the ground surface;
a stabilizer positioning arrangement adapted for operatively connecting the stabilizer attachment to the frame, the stabilizer positioning arrangement including a hydraulic cylinder (48) and being configured for adjusting the stabilizer attachment with respect to the ground surface through action of the hydraulic cylinder;
a vibration sensor (86) configured and operatively connected for indicating a present ground-induced vibration of the stabilizer attachment, and generating an electrical present vibration signal indicative of the vibration of the stabilizer attachment; and
an electrical controller (including 42) adapted for receiving an input signal indicating a desired position of the stabilizer attachment with respect to the frame, the controller also being operatively connected to a position sensor and the vibration sensor;
the controller being configured for monitoring the present vibration signal, detecting an onset of the ground-induced vibration in the stabilizer attachment, and introducing a phase-shifted vibration-countering or cancelling/damping modulation into the cylinder control signal, to thereby reduce the ground-induced vibration of the stabilizer attachment (see col. 7, lines 25-33).
Stovall and Jung are analogous because they both disclose remotely positionable support arrangements for agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement(s) of Stovall with the vibration damping means as taught by Jung in order to further reduce bouncing, which Stovall describes as undesirable.

Stovall does not explicitly disclose a vibration sensor and the controller determining a magnitude of ground-induced vibration. Jung discloses a vibration sensor (86) and determining an amplitude of ground-induced vibration (see col. 3, lines 32-45). However, Jung does not disclose comparing the amplitude (or corresponding magnitude) to a threshold or desired maximum. Kowalchuk teaches an actively damped remotely positionable stabilizer arrangement for an agricultural implement, the stabilizer arrangement comprising:
a vibration sensor (65);
an electrical controller (including 70), wherein the controller is configured for monitoring the present vibration signal (see Fig. 5), detecting an onset of ground-induced vibration, determining a present magnitude of the ground-induced vibration, comparing the present magnitude of ground-induced vibration to a desired maximum allowable magnitude of the ground-induced vibration, and introducing cancelling/damping modulation whenever the present magnitude of the ground-induced vibration exceeds the maximum allowable magnitude of ground-induced vibration to thereby reduce the ground-induced vibration (see col. 6, line 33 - col. 7, line 12).
Kowalchuk is analogous because Kowalchuk discloses an actively damped remotely positionable stabilizer arrangement for an agricultural implement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the vibration sensing and threshold means as taught by Kowalchuk in order to allow an operator to set an acceptable range of vibration.

With respect to claims 2 and 10, Stovall discloses the stabilizer wheel arrangement wherein:
the stabilizer wheel positioning arrangement includes a telescoping support strut (28) and support strut bracket (24);
the support strut has a first end thereof adapted for mounting the stabilizer wheel thereto and a second end adapted for sliding engagement with the support strut bracket (see Fig. 5);
the support strut bracket is adapted for attachment to the implement frame and for operative sliding engagement with the second end of the support strut for operatively connecting the support strut to the frame;
the hydraulic cylinder (42L) has a first end thereof operatively attached to the support strut, and a second end thereof operatively attached to the support strut bracket for extension and retraction of the strut with respect to the strut bracket by corresponding extension and retraction of the hydraulic cylinder to thereby lower and raise the stabilizer wheel in to and out of contact with the ground surface. Further, Jung teaches the vibration sensor being attached to a support strut (see Fig. 1).

With respect to claims 3 and 11, Jung teaches the vibration sensor (including 86) including an accelerometer or an inertia measurement unit.
Further, with respect to claims 17-20, it would have been obvious to one of ordinary skill in the art to provide and use the above combination. More specifically regarding claim 17, Stovall teaches positioning a stabilizer wheel (46L) with respect to a frame (including 16) at a present position in accordance with a desired position of the stabilizer wheel. Stovall does not explicitly disclose detecting vibration. Jung teaches:
detecting (via 86) an onset of the ground-induced vibration in a stabilizer attachment (including 16); and
modulating the present position of the stabilizer attachment in accordance with a phase-shifted vibration-countering or cancelling/damping modulation pattern, to thereby reduce the ground-induced vibration (see col. 7, lines 25-33).
Stovall and Jung are analogous because they both disclose remotely positioning supporting arrangements of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stabilizer wheel of Stovall with the vibration damping means as taught by Jung in order to further reduce bouncing, which Stovall describes as undesirable.

Neither Stovall nor Jung explicitly discloses determining a magnitude of the ground-induced vibration and comparing the magnitude to a threshold or desired maximum. Kowalchuk teaches:
detecting (via 65) an onset of ground-induced vibration (see Fig. 5); and
determining a present magnitude of the ground-induced vibration (see step 144);
comparing the present magnitude of the ground-induced vibration to a desired maximum allowable magnitude of ground-induced vibration (see step 148); and
modulating a present position of a wheel (of a row unit) to cancel/dampen vibration whenever the present magnitude of the ground-induced vibration exceeds the maximum allowable magnitude of ground-induced vibration to thereby reduce the ground-induced vibration of the row unit.
Kowalchuk is analogous because Kowalchuk discloses an actively damped remotely positionable stabilizer arrangement for an agricultural implement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the vibration sensing and threshold means as taught by Kowalchuk in order to allow an operator to set an acceptable range of vibration.

Regarding claim 8, Jung teaches the controller (including 42) being configured for generating the phase-shifted vibration-countering or cancelling/damping modulation pattern by a process including computing a modulating pattern corresponding to the frequency, phase and magnitude of the ground-induced vibration (see col. 7, lines 25-33; DE 10 2014 203 005 B3, the disclosure of which is incorporated by reference in Jung; and corresponding US 9,832,926).

Regarding claim 18, Stovall teaches:
operatively connecting the stabilizer wheel (46L) to the frame (including 16) with a stabilizer wheel positioning arrangement including a double-acting hydraulic cylinder (42L) having an internal cylinder bore divided by a piston into a base end (upper end) and a rod end (lower end) of the bore, the cylinder also having first and second ends thereof operatively attached within the stabilizer wheel positioning arrangement for extension and retraction of the stabilizer wheel positioning arrangement with respect to the frame by corresponding movement of the piston within the bore of the hydraulic cylinder to thereby position the stabilizer wheel with respect to the frame;
determining (via 100) a target position for the piston within the bore that corresponds to the desired position of the stabilizer wheel with respect to the frame; and
simultaneously and cooperatively controlling the flow of hydraulic fluid (via 100, 130) to and from both the rod and base ends of the bore of the hydraulic cylinder to thereby control extension and retraction of the hydraulic cylinder for moving the stabilizer wheel to, and holding the stabilizer wheel at, the desired stabilizer wheel position.
Additionally, Jung teaches modulating flow of hydraulic fluid according to a phase-shifted vibration-countering or cancelling/damping modulation pattern, to thereby modulate cylinder actuation (see col. 7, lines 25-33).

Regarding claims 15, 16, 19, and 20, Jung teaches determining a frequency, phase and magnitude of the ground-induced vibration; generating the phase-shifted vibration-countering or cancelling/damping modulation pattern in response to the frequency, phase and magnitude of the ground-induced vibration; and computing a modulating pattern corresponding to the frequency, phase and magnitude of the ground-induced vibration; and making a recursive adjustment to a previously generated modulating pattern corresponding to the frequency, phase and magnitude of the ground-induced vibration (see col. 7, lines 25-33 and DE 10 2014 203 005 B3, the disclosure of which is incorporated by reference in Jung).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stovall in view of Jung in view of Kowalchuk as applied to claims 1 and 9 above, and further in view of Goins et al. (US 6,382,326)

Stovall discloses the stabilizer wheel arrangement wherein the controller (including 100) is configured for simultaneously and actively controlling the flow of pressurized hydraulic fluid from the flow control arrangement to and from both the rod and base ends of the bore of the hydraulic cylinder. Neither Stovall, Jung, nor Kowalchuk explicitly discloses a proportional flow control valve for proportionally controlling the flow of pressurized hydraulic fluid. Goins teaches agricultural implement suspension having proportional flow control valves (including 52, 54).
Stovall, Jung, Kowalchuk, and Goins are analogous because they all disclose remotely positionable support arrangements for agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the proportional control means as taught by Goins in order to adjust control in differing conditions or environments. (See Goins, col. 2, line 47 - col. 3, line 11.)


Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed 9/6/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/10/22/22